


Exhibit 10.43






















APOLLO GROUP, INC.
SENIOR EXECUTIVE SEVERANCE PAY PLAN


(As Amended And Restated Effective September 1, 2013)




--------------------------------------------------------------------------------






APOLLO GROUP, INC.
SENIOR EXECUTIVE SEVERANCE PAY PLAN


TABLE OF CONTENTS


 
 
Page


 
 
 
ARTICLE I
DEFINITIONS
2


ARTICLE II
PLAN BENEFITS
6


ARTICLE III
DELAYED COMMENCEMENT DATE FOR SEVERANCE BENEFITS
13


ARTICLE IV
NON-ALIENATION OF PLAN BENEFITS
15


ARTICLE V
FUNDS FROM WHICH PLAN BENEFITS ARE PAYABLE
16


ARTICLE VI
CLAIM PROCEDURE
17


ARTICLE VII
THE ADMINISTRATOR
18


ARTICLE VIII
ACCOUNTS AND RECORDS
19


ARTICLE IX
INTERPRETATION OF PROVISIONS
20


ARTICLE X
AMENDMENT OF PLAN
21


ARTICLE XI
DISCONTINUANCE OF PLAN
22


ARTICLE XII
NO CONTRACT OF EMPLOYMENT
23


ARTICLE XIII
FORMS; COMMUNICATIONS
24


ARTICLE XIV
GOVERNING LAW
25


EXHIBIT A
WINDOW BENEFITS
A-1


EXHIBIT B
STOCK PLAN PROVISIONS
B-1















--------------------------------------------------------------------------------




APOLLO GROUP, INC.
SENIOR EXECUTIVE SEVERANCE PAY PLAN




The Apollo Group, Inc. Senior Executive Severance Pay Plan as hereinafter set
forth shall be effective with respect to Eligible Employees who incur an
Involuntary Termination on or after September 1, 2013 (the “Effective Date”).
The right of any former Eligible Employee whose employment was terminated prior
to the Effective Date to receive any severance pay or similar benefit was
governed by the provisions of the version of the Apollo Group, Inc. Severance
Pay Plan applicable to such former Eligible Employee on the date of his
termination of employment, and such former Eligible Employee shall not be
entitled to any severance benefits under this Plan.
This September 1, 2013 amendment and restatement of the Senior Executive
Severance Pay Plan was adopted and approved by the Compensation Committee of the
Apollo Group, Inc. Board of Directors on July 29, 2013.

1

--------------------------------------------------------------------------------






ARTICLE I
DEFINITIONS


The following terms as used herein shall have the meanings set forth below:
(a)“Administrator” or “Plan Administrator” shall mean Apollo Group, Inc.
(b)“Average Annual Bonus” shall mean the average of the actual incentive bonuses
earned by the Participant for the three (3) fiscal years (or fewer number of
fiscal years of employment with the Company) immediately preceding the fiscal
year in which his or her Involuntary Termination occurs.
(c)“Base Pay” shall mean a Participant’s gross weekly base salary calculated on
the basis of the annual rate of base salary in effect for him or her at the time
of his or her Involuntary Termination. “Base Pay” shall not include any forms of
extra compensation, such as bonuses, cost-of-living and other allowances, any
award paid to the Participant under any incentive compensation plan of the
Company, any compensation attributable to stock options, restricted stock units
or other equity or equity-based awards and any other contribution or payment by
the Company pursuant to any retirement, profit-sharing, disability or survivor
income plan, health or welfare plan, life insurance plan, fringe benefits plan
or similar plan.
(d) “COBRA Coverage Costs” shall mean the lump sum amount calculated and payable
pursuant to Article II, Section B of the Plan to a Participant.
(e)“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
(f)“Company” shall mean Apollo Group, Inc. and its domestic subsidiaries,
including (without limitation) The University of Phoenix, Inc., The College for
Financial Planning Institutes Corporation, the Institute for Professional
Development and Western International University, Inc.
(g)“Effective Date” shall mean September 11, 2013, the date on which the amended
and restated Plan becomes effective. The Plan was originally effective June 24,
2010.
(h)“Employee” shall mean an individual who is in the employ of at least one
member of the Employer Group, subject to the control and direction of the
employer entity as to both the work to be performed and the manner and method of
performance.
(i)“Employer Group” shall mean the Company and each member of the group of
commonly controlled corporations or other businesses that include the Company,
as determined in accordance with Sections 414(b) and (c) of the Code and the
Treasury Regulations thereunder, except that in applying Sections 1563(1), (2)
and (3) of the Code for purposes of determining the controlled group of
corporations under Section 414(b) of the Code, the phrase “at least 50 percent”
shall be used instead of “at least 80 percent” each place the latter phrase
appears in such sections, and in applying Section 1.414(c)-2 of the Treasury
Regulations for purposes of determining trades or businesses that are under
common control for purposes

2

--------------------------------------------------------------------------------




of Section 414(c) of the Code, the phrase “at least 50 percent” shall be used
instead of “at least 80 percent” each place the latter phrase appears in Section
1.414(c)-2 of the Treasury Regulations.
(j)“Eligible Employee” shall mean an Employee who is: (a) a Chief Executive or
Chief Operating Officer of Apollo Group, Inc., (b) a Grade 17-22 Employee who is
a member of the executive leadership team.
(k)“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.
(l)“Involuntary Termination” shall mean the unilateral termination of the
Participant’s employment by the Company for any reason other than a Termination
for Cause; provided, however, in no event shall an Involuntary Termination be
deemed to incur in the event the Participant’s employment terminates by reason
of his or her death or disability. In addition, an Involuntary Termination shall
not be deemed to occur if a Participant’s employment is terminated by the
Company by reason of the Participant’s failure to accept an alternate position
offered by the Company if (i) the principal place of employment for such
alternate position is less than 25 miles from his former principal place of
employment with the Company; (ii) the Participant’s Base Pay in the alternate
position is not less than 90% of the Participant’s Base Pay in the former
position; or (iii) the Administrator has determined, in its sole discretion
prior to the time the Participant is offered the alternate position, that the
alternate position will not result in a material reduction in the Participant’s
duties and responsibilities. The Administrator shall determine, in its sole
discretion, all of the terms and conditions of a Participant’s alternate
position, the time at which the alternate position is offered (which may be
after the Participant’s employment has been severed), and the period the
Participant has to consider the alternate position.
(m)“Participant” shall mean an individual who at the time of his or her
Involuntary Termination is an Eligible Employee. An Eligible Employee whose
employment with the Company terminates for any reason other than an Involuntary
Termination, including (without limitation) any of the following reasons, shall
not be a Participant in the Plan and shall not be entitled to any severance
benefits hereunder: (1) transfer to employment with another member of the
Employer Group, (2) a voluntary resignation, (3) a Termination for Cause, (4)
death or disability, (5) retirement (other than a retirement which is a direct
result of an Involuntary Termination) or (6) temporary layoff or a military
leave of absence, except that if (during such absence from work) an Involuntary
Termination of his or her Eligible Employee status occurs, then the Eligible
Employee shall be eligible for Severance Pay as a result of such Involuntary
Termination. A Participant ceases to be such on the date he or she ceases to be
eligible for any further Severance Pay pursuant to the provisions of Article II
hereof.
(n)“Plan” shall mean the Apollo Group, Inc. Senior Executive Severance Pay Plan,
as amended from time to time.
(o)“Plan Year” shall mean the calendar year or such other period as the Company
shall from time to time determine.

3

--------------------------------------------------------------------------------




(p) “Separation from Service” shall mean the Participant’s cessation of Employee
status and shall be deemed to occur for purposes of the Plan at such time as the
level of his or her bona fide services to be performed as an Employee (or
non-employee consultant) permanently decreases to a level that is not more than
twenty percent (20%) of the average level of services he or she rendered as an
Employee during the immediately preceding thirty-six (36) months (or such
shorter period for which he or she may have rendered such service). Any such
determination as to Separation from Service, however, shall be made in
accordance with the applicable standards of the Treasury Regulations issued
under Code Section 409A. In addition to the foregoing, a Separation from Service
will not be deemed to have occurred while an Employee is on military leave, sick
leave or other bona fide leave of absence if the period of such leave does not
exceed six (6) months or any longer period for which such Employee is, either by
statute or contract, provided with a right to reemployment with one or more
members of the Employer Group; provided, however, that in the event of an
Employee’s leave of absence due to any medically determinable physical or mental
impairment that can be expected to result in death or to last for a continuous
period of not less than six (6) months and that causes such individual to be
unable to perform his or her duties as an Employee, no Separation from Service
shall be deemed to occur during the first twenty-nine (29) months of such leave.
If the period of leave exceeds six (6) months (or twenty-nine (29) months in the
event of disability as indicated above) and the Employee is not provided with a
right to reemployment either by statute or contract, then such Employee will be
deemed to have a Separation from Service on the first day immediately following
the expiration of such six (6)-month or twenty-nine (29)-month period.
(q)“Severance Pay” shall mean the amount payable pursuant to Article II, Section
A of the Plan to a Participant who ceases employment with the Company by reason
of an Involuntary Termination. Severance Pay shall be paid to such Participant
in installments in accordance with the provisions of Article II, Section F.
(r)“Specified Employee” shall mean a Participant who is, pursuant to procedures
established by the Plan Administrator in accordance with the applicable
standards of Code Section 409A and the Treasury Regulations thereunder and
applied on a consistent basis for all non-qualified deferred compensation plans
of the Employer Group subject to Code Section 409A, deemed at the time of his or
her Separation from Service to be a “specified employee” under Code Section
409A. The Specified Employees shall be identified on December 31 of each
calendar year and shall include each Participant who is a “key employee” (within
the meaning of that term under Code Section 416(i)) at any time during the
twelve (12)-month period ending with such date. A Participant who is so
identified as a Specified Employee will have that status for the twelve
(12)-month period beginning on April 1 of the following calendar year.
(s)“Termination for Cause” shall mean the termination of an Eligible Employee’s
service or employment with the Company for one or more of the following reasons:
(i)repeated dereliction of the material duties and responsibilities of his or
her position with the Company;
(ii)misconduct, insubordination or failure to comply with Company policies
governing employee conduct and procedures;



4

--------------------------------------------------------------------------------




(iii)excessive lateness or absenteeism;
(iv)conviction of or pleading guilty or nolo contendere to any felony involving
theft, embezzlement, dishonesty or moral turpitude;
(v)commission of any act of fraud against, or the misappropriation of property
belonging to, the Company;
(vi)commission of any act of dishonesty in connection with his or her
responsibilities as an Employee that is intended to result in his or her
personal enrichment or the personal enrichment of his or her family or others;
(vii)any other misconduct adversely affecting the business or affairs of the
Company; or
(viii)a material breach of any agreement he or she may have at the time with the
Company, including (without limitation) any proprietary information,
non-disclosure or confidentiality agreement.
(t)“Pro-Rata Vesting of Equity Awards” shall mean the process set forth in
Article II, Section C of the Plan pursuant to which a Participant may be
eligible to vest on a limited pro-rata basis in Company stock or stock-based
awards that are made to him or her with an effective grant date on or after the
Effective Date of the Plan and at a time when he or she is employed in a
position with the Company at Grade 17 level or above, including (without
limitation) stock option grants, restricted stock unit awards, performance share
awards and any other equity or equity-based awards.

5

--------------------------------------------------------------------------------




ARTICLE II
PLAN BENEFITS


A.
Severance Pay. The amount of Severance Pay to which an Eligible Employee may
become entitled under this Plan upon his or her Involuntary Termination shall be
as follows:

(1)
Grade 17 Eligible Employee. A Grade 17 Eligible Employee shall be eligible to
receive Severance Pay equal to six (6) months of his/her Base Pay.

(2)
Grade 18 Eligible Employee. A Grade 18 Eligible Employee shall be eligible to
receive Severance Pay equal to nine (9) months of his/her Base Pay.

(3)
Grade 19 Eligible Employee. A Grade 19 Eligible Employee shall be eligible to
receive Severance Pay equal to (i) twelve (12) months of his/her Base Pay plus
(ii) fifty percent (50%) of his or her Average Annual Bonus.

(4)
Grade 20-21 Eligible Employees. A Grade 20-21 Eligible Employee shall be
eligible to receive Severance Pay equal to (i) eighteen (18) months of his/her
Base Pay plus (ii) one times his or her Average Annual Bonus.

(5)
Grade 22 Eligible Employee. A Grade 22 Eligible Employee shall be eligible to
receive Severance Pay equal to (i) twenty-four (24) months of his/her Base Pay
plus(ii) one times his or her Average Annual Bonus.

(6)
Installment Payments. The Severance Pay to which a Participant becomes entitled
under this Section A of Article II shall be paid in successive equal
installments in accordance with the provisions of Article II, Section F below.
Each such payment shall be subject to the Company’s collection of all applicable
withholding taxes, and the Participant shall receive only the portion of such
payment remaining after such withholding taxes have been collected.

(7)
Severance Offsets. The amount of Severance Pay payable to a Participant under
Article II, Section A(1)-(5) hereof shall be reduced, to the extent permitted by
applicable law and not otherwise in contravention of any applicable acceleration
prohibition imposed under Code Section 409A, by (i) any monies a Participant
owes to the Company, (ii) by the amount of any statutory benefit payable to the
Participant by reason of his or her termination of employment, and (iii) by the
amount of severance pay or other severance benefits payable to the Participant
pursuant to any other plan of the Company


6

--------------------------------------------------------------------------------




or any agreement in effect between the Company and the Participant so that there
shall be no duplication of severance benefits under such plan or agreement and
this Plan. Statutory benefits which reduce the benefits payable under this Plan
shall include, but not be limited to, benefits paid pursuant to the Worker
Adjustment and Retaining Notification Act in connection with the Participant’s
termination. In further clarification of the foregoing offset provisions, should
there be any other severance benefit arrangement in effect for a Participant on
the Effective Date of this Plan or should any other severance benefit
arrangement be established for a Participant in connection with his or her
commencement of employment with the Company, whether before or after such
Effective Date, then the terms and provisions of that other severance benefit
arrangement (including without limitation the form of payment and the
commencement or payment date) shall supersede and replace the terms and
provisions of this Plan to the extent that other arrangement provides for
severance benefits at the time of the Participant’s Involuntary Termination that
are equal to or greater than the amount of Severance Pay payable under the Plan,
and no benefits shall be provided under this Plan that would duplicate those
other severance benefits.
(8)
Nonduplication. No Participant shall be entitled to benefits under more than one
subsection of Article II, Section A.

B.
COBRA Coverage Costs. The Company shall make a lump sum cash payment to each
Participant at Grade Level 20 or above who becomes entitled to Severance Pay
under the Plan. The lump sum cash payment will be in an amount determined by
multiplying (X) the amount by which (i) the monthly cost that would be payable
by the Company, as measured as of the date of his or her Involuntary
Termination, to obtain continued medical, dental and vision care coverage for
the Participant and his or her spouse and eligible dependents under the
Company’s employee group health plan, pursuant to their COBRA rights, at the
level in effect for each of them on the date of such Involuntary Termination
exceeds (ii) the monthly amount payable at such time by a similarly-situated
executive whose employment with the Company has not terminated to obtain group
health care coverage at the same level by (Y) the number of months of Base Pay
for which such Participant will receive Severance Pay under the Plan. The
Company shall pay such lump sum amount to the Participant on the same date the
first installment of his or her Severance Pay is paid in accordance with Article
II, Section F below. Notwithstanding the foregoing, such lump sum payment shall
be subject to the delayed commencement date provisions of Article III, Section A
of the Plan, to the extent applicable. Such lump sum shall constitute taxable
income to the Participant and shall be subject to the Company’s collection of
all applicable


7

--------------------------------------------------------------------------------




withholding taxes, and the Participant shall receive only the portion of such
payment remaining after such withholding taxes have been collected. It shall be
the sole responsibility of the Participant and his or her spouse and eligible
dependents to obtain actual COBRA coverage under the Company’s group health care
plan.
C.
Pro-Rata Vesting of Equity Awards. An Eligible Employee who becomes entitled to
Severance Pay under Article II, Section A shall also be entitled to pro-rata
vesting of a portion of the equity awards that are made to him or her with an
effective grant date on or after the Effective Date of the Plan and at a time
when he or she is employed in a position with the Company at Grade 17 level or
above, as follows:

(1)
For each such eligible equity award with a service-vesting requirement, the
Participant shall vest in a pro-rated portion of the number of shares in which
he or she would have otherwise vested in the twelve (12)-month service-vesting
installment period in effect under that award at the time of his or her
Involuntary Termination had he or she continued in the Company’s employ through
the end of that installment period, with the pro-rated portion to be determined
by multiplying that number of shares by a fraction, the numerator of which is
the number of months of employment with the Company completed by the Participant
during that installment period (rounded up to the next whole month) and the
denominator of which is twelve (12).

(2)
For each such equity award with a performance-vesting component, the pro-rated
service credit calculated in accordance with Section II C.(1) will only be
applied to the number of shares (if any) that would otherwise vest in that
twelve (12)-month installment period based upon the attained level of the
applicable performance goal(s). The Company shall have sole discretion to
determine the level at which such performance goals have been attained or
satisfied. No shares that vest on such a pro-rata basis under this Section II
C.(2) shall be issued until such determination is made following the end of the
applicable performance measurement period.

(3)
Such pro-rata vesting of equity awards applies only to equity awards that are
made to the Participant with an effective grant date on or after the Effective
Date of the Plan and at a time when he or she is employed in a position with the
Company at Grade 17 level or above. Such pro-rata vesting provisions of the Plan
shall also be incorporated into the terms and provisions of the award agreements
evidencing those qualifying equity awards.

(4)
The shares of stock underlying any such equity award subject to Section 409A


8

--------------------------------------------------------------------------------




of the Code that vests on such a pro-rated basis in accordance with this Section
II C. shall be issued in accordance with the terms of the applicable award
agreement and the applicable provisions of Article III of the Plan. All other
shares of stock that vest on such a pro-rated basis hereunder in connection with
the Participant’s Involuntary Termination shall be issued no later than the
fifteenth day of the third calendar month following the date of such Involuntary
Termination; provided, however, that such issuance shall be subject to the
applicable provisions of Section II C.(2) above and any shares subject to stock
option grants shall not be issued until the exercise date.
D.
Outplacement. Outplacement shall be provided under this Plan as follows:

(1)
Outplacement in General. A Participant in this Plan may be eligible for
outplacement. The outplacement services provided and the duration of such
outplacement services shall be determined from time to time by the Plan
Administrator.

(2)
Limitation. No outplacement services will be provided beyond the close of the
calendar year following the calendar year in which the Participant’s Involuntary
Termination occurs.

E.
Requirement of Complete And Permanent Release and Restrictive Covenants.
Notwithstanding any provision of the Plan to the contrary, a Participant’s
entitlement to Severance Pay, COBRA Coverage Costs, Pro-Rata Vesting of Equity
Awards and Outplacement is contingent upon the Participant’s timely signing,
delivery and non-revocation of a complete and permanent general release of all
claims against the Company and its affiliates and related parties (the
“Release”). The Release will also subject the Participant to certain
confidentiality, non-solicitation, non-disparagement and non-compete covenants
in such form and substance as the Company deems appropriate. A Participant’s
failure to comply on a timely basis with such Release requirement shall render
such individual ineligible to receive any severance pay or other benefits under
the Plan.

On the date of the Participant’s Involuntary Termination or within fifteen (15)
days thereafter, the Company shall furnish such Participant with a letter which
describes the benefits of the Plan as applicable to the Participant (the
“Severance Letter”). With the Severance Letter the Company shall also forward
the appropriate form of Release to be executed by the Participant.
If age 40 or older, the Participant shall have twenty-one (21) calendar days
from the date the Participant is provided with the form Release to review, sign
and return that Release to the Company. However, if the Severance Pay is
provided under this Plan

9

--------------------------------------------------------------------------------




in connection with an event which the Company in its discretion determines is a
program affecting a group or class of Eligible Employees within the meaning of
29 USC Section 626(f)(1)(F)(ii), the Participant shall have forty-five (45)
calendar days from the date the Participant is provided with the form Release to
review, sign and return that Release to the Company. In either case, the
Participant will have seven (7) days from the date the Participant returns the
signed Release to revoke and void the Release by giving written notice of his or
her intent to do so to the Company. The Release does not become effective or
enforceable until the seven (7)-day revocation period has expired.
If under age 40, the Participant shall have fourteen (14) calendar days from the
date the Participant is provided with the form Release to review, sign and
return that Release to the Company, and such Release shall be effective and
enforceable immediately upon delivery of the signed Release to the Company
without any applicable revocation period.
F.
Terms of Payment. Provided the Participant returns, within the applicable time
period provided under Article II, Section E, the Release required to receive
benefits under the Plan and does not revoke that release during the applicable
revocation period, the Severance Pay will be paid in successive equal
installments over a period of months equal to the total number of months taken
into account in calculating the Base Pay component of the Severance Pay to which
such Participant is entitled. Such installments shall be payable over the
applicable period on the regularly scheduled pay dates in effect for the
Company’s salaried employees, with the first such installment to be paid on the
first such pay date within the seventy-five (75)-day period measured from the
date of the Participant’s Separation from Service due to his or her Involuntary
Termination on which the Release delivered by the Participant in accordance with
Article II, Section E is effective following the expiration of the applicable
maximum review/delivery/return and revocation periods to which the Participant
is entitled under the Plan and any applicable law with respect to such Release,
or to begin on such subsequent date thereafter as the Company may determine in
its sole discretion, but in no event shall the first such installment be paid
later than the fifteenth day of the third calendar month following the date of
the Participant’s Separation from Service. For purposes of Section 409A of the
Code, the Severance Pay payable pursuant to this Section II F shall be deemed to
be a series of separate payments, with each installment of the Severance Pay to
be treated as a separate payment, and any such separate payments made during the
period commencing with date of the Participant’s Involuntary Termination and
ending with March 15 of the calendar year immediately following the calendar
year in which such Involuntary Termination occurs shall constitute the
Participant’s “Short-Term Deferral Payments” for purposes of Article


10

--------------------------------------------------------------------------------




III of the Plan. In no event shall the Participant have any right to control or
designate the calendar year in which the payment of his or her Separation Pay
shall commence.
G.
Confidentiality, Non-Competition, Non-Solicitation and Non-Disparagement. In the
event that the Participant violates any confidentiality, non-compete,
non-solicitation or non-disparagement provisions in the Release or any other
agreement between the Company and the Participant, the Participant shall not be
entitled to Severance Pay, COBRA Coverage Costs, Pro-Rata Vesting of Equity
Awards or Outplacement. If the Participant violates any Confidentiality,
Non-Competition, Non-Solicitation or Non-Disparagement provisions in the Release
or other agreement between the Company and the Participant, the Participant
shall repay or return all Severance Pay, COBRA Coverage Costs and the number of
shares of the Company’s common stock attributable to the Pro-Rata Vesting of
Equity Awards (or the gain realized from the sale of such shares) paid or issued
to the Participant, along with the value of any Outplacement provided to the
Participant.

H.
Other Benefits. Except as provided in this Plan or to the extent required by law
or the applicable provisions of an employee benefit program, coverage under all
employee benefit programs maintained by Company will cease on the date of the
Participant’s termination of employment. The Participant shall, however, have
such rights as are required by law or the applicable provision of an employee
benefit program with respect to the Company’s employee benefit programs,
including the right to elect “COBRA” coverage under the Company health benefit
programs.

I.
Window Benefits. The Company may establish window benefits which shall be
applicable for limited periods of time and may be applicable to limited groups
of Eligible Employees. The provisions of such window benefit may be more
favorable or less favorable than the provision which would otherwise be
applicable to the Participant in the absence of such window benefit. The window
benefit provisions shall, during the period for which they are in effect,
supersede any other Plan provisions. Window benefit provisions shall be
contained in attached Exhibit A.

J
Stock Plan Provisions. Any special provisions with respect to any Company plan
which provides for the issuance or acquisition of shares of the Company’s Class
A common stock (whether through stock option grants, restricted stock units,
performance share unit awards or other stock-based awards) shall be provided in
attached Exhibit B.


11

--------------------------------------------------------------------------------




K.
Cessation of Severance Pay Upon Reemployment. A Participant who experiences a
Separation from Service on or after July 1, 2012 and who is reemployed by the
Company prior to the date the Participant ceases to be eligible for any further
Severance Pay by reason of such Separation from Service shall receive no further
Severance Pay in connection with that Separation from Service.


12

--------------------------------------------------------------------------------




ARTICLE III
DELAYED COMMENCEMENT DATE FOR SEVERANCE BENEFITS


A.    Notwithstanding any provision to the contrary in Article II or any other
Article of the Plan, other than Sections III B and III C below, no severance
benefit payable under the Plan (or component thereof) that is deemed to
constitute an item of “nonqualified deferred compensation” within the meaning of
Section 409A of the Code and that is otherwise payable in connection with a
Participant’s Separation from Service shall be paid to the Participant until the
earlier of (i) the first day of the seventh (7th) month following the date of
such Participant’s Separation from Service or (ii) the date of his or her death,
if the Participant is deemed at the time of such Separation from Service to be a
Specified Employee and such delayed commencement is otherwise required in order
to avoid a prohibited distribution under Code Section 409A(a)(2). Upon the
expiration of the applicable delay period, all payments delayed pursuant to this
Section III A, whether they were otherwise payable in installments or a lump
sum, shall be paid in a lump sum to the Participant, and any remaining severance
benefits shall be paid in accordance with the applicable provisions of Article
II.
B.    Notwithstanding Section A of this Article III, the delayed commencement
date provisions of such Section III A shall not be applicable to (i) any
severance payments under Article II that qualify as Short-Term Deferral Payments
exempt from Code Section 409A or any other severance benefits hereunder that
qualify for such exemption and (ii) the portion of a Participant’s Severance
Pay, COBRA Coverage Costs and the Pro-Vesting of Equity Awards otherwise subject
to Code Section 409A that does not in the aggregate exceed the dollar limit
described below and that is otherwise scheduled to be paid in connection with
such Participant’s Separation from Service but not later than the last day of
the second calendar year following the calendar year in which such Separation
from Service occurs. Accordingly, the foregoing clause (i) and (ii) payments
shall be paid to the Participant as they become due and payable in accordance
with the payment provisions of Article II. For purposes of clause (ii) of this
Section III B, the applicable dollar limitation will be equal to two (2) times
the lesser of (A) the Participant’s annualized compensation (based on his or her
annual rate of pay for the taxable year preceding the taxable year of his or her
Separation from Service, adjusted to reflect any increase during that taxable
year which was expected to continue indefinitely had such Separation from
Service not occurred) or (B) the compensation limit under Section 401(a)(17) of
the Code as in effect in the year of the Separation from Service.
C.    Sections A and B of this Article III shall not apply to the lump sum
payment of COBRA Coverage Costs to the extent the dollar amount of that payment
does not exceed the applicable dollar amount in effect under Section
402(g)(1)(B) of the Code for the calendar year in which the Participant’s
Separation form Service occurs.
    

13

--------------------------------------------------------------------------------




D.    Notwithstanding any other provision of the Plan to the contrary, no
distribution shall be made from the Plan that would constitute an impermissible
acceleration of payment as defined in Section 409A(3) of the Code and the
Treasury Regulations thereunder.
E.     No interest shall be paid on any Severance Pay or COBRA Coverage Costs
for which a delayed commencement date is required in accordance with the
foregoing provisions of this Article III.

14

--------------------------------------------------------------------------------




ARTICLE IV
NON-ALIENATION OF PLAN BENEFITS


Except as provided by applicable law, no Severance Pay, COBRA Coverage Costs or
Pro-Rata Vesting of Equity Awards payable to any Participant under the
provisions of the Plan shall be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance or charge, and any
attempt so to anticipate, alienate, sell, transfer, assign, pledge, encumber, or
charge the same shall be void, nor shall any such Severance Pay, COBRA Coverage
Costs or Pro-Rata Vesting of Equity Awards be in any manner liable for or
subject to the debts, contracts, liabilities, engagements, or torts of any
Participant.
If any Participant is, in the judgment of the Administrator, unable to take care
of his or her affairs for any reason whatsoever, including mental condition,
illness or accident, any Severance Pay, COBRA Coverage Costs or Pro-Rata Vesting
of Equity Awards payable under the Plan may be paid to the guardian or other
legal representative of such Participant or to such other person or institution
who, in the opinion of the Administrator, is then maintaining or has custody of
such Participant. Such payment shall constitute a full discharge with respect
thereto and the Administrator shall have sole discretion in determining to whom
such payment shall be made and in changing the payee from time to time.

15

--------------------------------------------------------------------------------




ARTICLE V
FUNDS FROM WHICH PLAN BENEFITS ARE PAYABLE


The Plan shall be unfunded. All Severance Pay and COBRA Coverage Costs intended
to be provided under the Plan shall be paid from time to time from the general
assets of the Company and paid in accordance with the provisions of the Plan.

16

--------------------------------------------------------------------------------




ARTICLE VI
CLAIM PROCEDURE


The plan administrator shall establish a claims procedure which satisfies the
requirements of 29 CFR Section 2560.503-1 as applicable to a severance pay plan
subject to ERISA. The Plan Administrator has full and complete discretionary
authority to decide any matter presented through the claims procedure and the
final decision by the Plan Administrator shall be binding on all parties to the
maximum extent allowed by law.



17

--------------------------------------------------------------------------------




ARTICLE VII
THE ADMINISTRATOR


The general administration of the Plan shall be vested in the Administrator who
shall be the Plan Administrator for purposes of ERISA.
The Administrator may employ counsel, actuaries and agents and engage such
clerical, medical and actuarial services as the Administrator deems expedient.
All expenses incurred by the Administrator in the administration of the Plan,
including compensation of the counsel, agents and agencies as the Administrator
may appoint or employ, shall be paid by the Company.

18

--------------------------------------------------------------------------------




ARTICLE VIII
ACCOUNTS AND RECORDS


The Administrator shall keep such accounts and records as it may deem necessary
or proper in the performance of its duties as administrator of the Plan.

19

--------------------------------------------------------------------------------




ARTICLE IX
INTERPRETATION OF PROVISIONS


The Administrator shall have full and complete discretionary power and authority
to determine the amount of any Severance Pay, COBRA Coverage Costs and Pro-Rata
Vesting of Equity Awards, if any, payable under the Plan and all other matters
arising in the administration, interpretation and application of the Plan.
The Plan is intended to comply with the applicable requirements of Code Section
409A and the Treasury Regulations thereunder. Payments to Plan Participants are
also intended, where possible, to comply with the “short term deferral
exception” and the “involuntary separation pay exception” to Code Section 409A.
Accordingly, the provisions of the Plan applicable to Severance Pay, COBRA
Coverage Costs and Pro-Rata Vesting of Equity Awards and the determination of
the Participant’s Separation form Service due to his or her Involuntary
Termination shall be applied, construed and administered so that those benefits
qualify for one or both of those exceptions, to the maximum extent allowable.
However, to the extent any payment or benefit under the Plan is deemed to
constitute an item of deferred compensation subject to the requirements of Code
Section 409A, the provisions of the Plan applicable to that payment or benefit
shall be applied, construed and administered so that such payment or benefit is
made or provided in compliance with the applicable requirements of Code Section
409A. In addition, should there arise any ambiguity as to whether any other
provisions of the Plan would contravene one or more applicable requirements or
limitations of Code Section 409A and the Treasury Regulations thereunder, such
provisions shall be interpreted, administered and applied in a manner that
complies with the applicable requirements of Code Section 409A and the Treasury
Regulations thereunder.

20

--------------------------------------------------------------------------------




ARTICLE X
AMENDMENT OF PLAN


The Company’s Board of Directors or an authorized Board committee may, from time
to time and at any time, amend the Plan and any of the benefits set forth in the
Plan.
Any amendment to the Plan may effect a substantial change in the Plan and may
include (but shall not be limited to) (1) a reduction to the level of Severance
Pay, COBRA Coverage Costs, Pro-Rata Vesting of Equity Awards and/or other
benefits payable under the Plan, (2) a provision for the participation in the
Plan by any subsidiary of the Company, (3) a change in the class or classes of
persons to whom any Severance Pay, COBRA Coverage Costs and/or Pro-Rata Vesting
of Equity Awards may be or become payable, and (4) any change deemed by the
Company to be necessary or desirable to make the Plan conform to, or to enable
Participants to obtain tax benefits under, any existing or future laws or rules
or regulations thereunder.

21

--------------------------------------------------------------------------------




ARTICLE XI
DISCONTINUANCE OF PLAN


The Plan may be terminated at any time and for any reason by action of the
Company’s Board of Directors or an authorized Board committee.

22

--------------------------------------------------------------------------------




ARTICLE XII
NO CONTRACT OF EMPLOYMENT


The adoption and maintenance of the Plan shall not be deemed to constitute a
contract between the Company and any Eligible Employee or to be a consideration
for, or an inducement or condition of, the employment of any person. Nothing
herein contained shall be deemed to give any Eligible Employee the right to be
retained in the service of the Company or to interfere with the rights of the
Company to discharge any Eligible Employee at any time. No Eligible Employee
shall, because of the Plan, become entitled to any offer of relocation, lateral
transfer, downgrade with pay protection, or any other term of employment.

23

--------------------------------------------------------------------------------




ARTICLE XIII
FORMS; COMMUNICATIONS


A.    The Administrator shall provide such appropriate forms as it may deem
expedient in the administration of the Plan.
B.    All communications concerning the Plan shall be in writing addressed to
the Administrator at such address as the Administrator may from time to time
designate, and no such communication shall be effective for any purpose unless
received by the Administrator.
C.    The Administrator shall issue a summary plan description to the Eligible
Employees describing the Plan. In the event of any conflict between the terms of
the Plan, as set forth in the Plan and as set forth in the summary plan
description, the Plan shall control.

24

--------------------------------------------------------------------------------




ARTICLE XIV
GOVERNING LAW


The Plan shall be governed by and construed in accordance with the laws of the
State of Arizona, except to the extent that the laws of the United States
(including ERISA) take precedence and preempt state laws.









25

--------------------------------------------------------------------------------




EXHIBIT A
WINDOW BENEFITS


Window Benefits. Any Participant whose Involuntary Termination occurs on or
after July 1, 2012 and on or prior to August 31, 2014 due to a Reduction in
Force (as defined below) and who otherwise satisfies all the requirements to
receive benefits pursuant to this Plan (including, but not limited to, the
execution of a complete and permanent release and the fulfillment of any
confidentiality, non-solicitation or non-disparagement obligations) shall
receive the following benefits pursuant to this Plan:
(1)    Increased Weeks of Severance Pay. Each Participant covered by these
window benefit provisions who has completed more than ten (10) Years of Full
Time Continuous Service shall receive one additional week of Severance Pay for
each Year of Full Time Continuous Service, over ten (10), completed by the
Participant at Separation from Service. Years of Full Time Continuous Service
shall exclude any periods prior to the beginning of the Participant’s most
recent period of continuous full time service. Years of Full Time Continuous
Service shall be measured in full Years of Full Time Continuous Service only and
partial Years of Full Time Continuous Service shall be disregarded for purposes
of this Plan.
(2)    COBRA Coverage Costs. Each Participant covered by these window benefit
provisions who is a Grade 17, 18 or 19 Eligible Employee shall receive the COBRA
Coverage Costs benefit provided by Subsection B of this Article II in the same
manner and subject to the same conditions as a Participant who is Grade 20 or
above. The COBRA Coverage Costs for Participants shall be based on the number of
full months of Base Pay received, with each four (4) weeks of Base Pay received
pursuant to this Exhibit A equaling one month.
(3)    Bonus. A Participant covered by these window benefit provisions shall be
entitled to a cash bonus based on the actual Company results for the financial
and non-financial measures applicable to that bonus and based at target-level
attainment for department measures, prorated for the period the Participant
actually works during the measurement period applicable to that bonus. Payment
of bonus (if any) shall occur at the time the bonus is ordinarily paid to
similarly situated active employees after the results on which the bonus is
based have been determined and shall be subject to the Company’s collection of
all applicable withholding taxes.
(4)    Restricted Stock Units. Each Participant covered by these window benefit
provisions shall, solely for purposes of the service-vesting provisions in
effect for any restricted stock units issued by the Company to such Participant
and outstanding at the time of his or her Separation from Service, receive
additional service credit of sufficient magnitude that, when added to any other
service-vesting credit to which the Participant becomes entitled under each such
outstanding restricted stock unit award upon his or her Separation from Service,
will result in a cumulative service credit under that award such that the
Participant will be deemed to have completed an additional year (365 days)

A-1

--------------------------------------------------------------------------------




of service at the time of the Participant’s Separation from Service. The shares
of the Company’s Class A common stock subject to the restricted stock units
which become vested pursuant to this Subsection shall be issued in accordance
with the applicable provisions of Section C.(4) of Article II of the Plan.
However, such service-vesting credit shall not apply to any restricted stock
units that are still subject to any performance-vesting condition or conditions
at the time of Participant’s Separation from Service.
For purposes of the foregoing window benefits, a Reduction in Force shall mean
the reduction in work force due to lack of work, reorganization, elimination of
position(s), permanent shutdown of a facility, office, department or subdivision
of the Company, permanent reduction of a significant number of jobs within a
facility that results in layoffs with no anticipation of recall to work, or
economic conditions, including a sale of all or a portion of the assets of the
Company or other business sale transaction by the Company. However, a former
Eligible Employee shall not be treated as having incurred a Termination of
Employment due to a Reduction in Work Force:
(1)    if, in connection with an asset sale or other business sale transaction,
the Eligible Employee is offered employment by the purchaser of such assets or
business unless the distance between the principal place of his employment with
the purchaser and his principal residence is 25 miles or more greater than the
distance between his former principal place of employment with the Company and
his principal residence; or
(2)    if the Eligible Employee has been offered an alternate position by the
Company unless the distance between the alternate position’s principal place of
employment and his principal residence is 25 miles or more greater than the
distance between his former principal place of employment with the Company and
his principal residence.



A-2

--------------------------------------------------------------------------------




EXHIBIT B
STOCK PLAN PROVISIONS


A Participant in the Plan shall be subject to such special provisions with
respect to Company plans which provide for the issuance or acquisition of shares
of the Company’s Class A common stock (whether pursuant to stock option grants,
restricted stock units, performance share unit awards and other stock-based
awards) as are determined from time to time by the Compensation Committee of the
Company’s Board of Directors in its sole discretion.



B-1